Citation Nr: 0631804	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating for residuals of a 
left (non-dominant) radial head fracture with degenerative 
changes, currently evaluated at 10 percent.

2.  Entitlement to a disability rating for recurrent 
epidermal inclusion cysts of the face, currently evaluated 
at a non-compensable rating.

3.  Entitlement to a disability rating for rashes of the 
forearms and neck, currently evaluated at a non-compensable 
rating.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse
ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

It is reported the veteran served on active duty from March 
1980 to August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO rating decision in St. 
Petersburg, Florida.  In July 2006, the veteran offered 
personal testimony at a Board hearing held at the local RO, 
its transcript has been reviewed, and is associated with the 
file.  Furthermore, during the hearing and through his 
representative, the veteran withdrew the claims for a higher 
evaluation for hypertension and hemorrhoids.  

In order to fully comply with the duty to assist, the appeal 
is being remanded as detailed below.   Therefore, it is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The last VA examination for the left arm disability and skin 
disability of the face was April 2002, and March 2004 for 
the skin disability of the forearms and neck.  During the 
hearing, the veteran reported that the skin disability of 
his forearms and neck had worsened, spreading to other parts 
of his body.  Likewise, he reported that the skin disability 
of the face had worsened, and that his left arm is more 
limited in motion than the March 2004 examination indicates.  
Thus, as the veteran has reported worsening of his symptoms, 
new VA examinations are necessary before a decision can be 
rendered.

In addition, at the hearing, the veteran further reported 
that he had visited a private clinic for treatment of his 
skin several times since the VA examination in March 2004.  
On remand, an attempt should be made to obtain all relevant 
outstanding medical records. 

Lastly, the veteran was not asked to provide any evidence in 
his possession that pertains to his claim in accordance with 
38 C.F.R. § 3.159(b)(1).  On remand, this should be done as 
well. 

Accordingly, the appeal is REMANDED for the following 
action:

1.  After receiving any necessary 
authorization, attempt to obtain all 
relevant treatment records from 
providers and clinics that have treated 
the veteran for his disabilities since 
2002, namely the Sherman Clinic, which 
apparently is a clinic to which the 
veteran was referred by VA.

2.  Next, schedule appropriate VA 
examinations to determine the extent and 
nature of the veteran's disabilities.  
The examiners should review the claims 
file and conduct all necessary special 
studies or tests.  Instructions for the 
examiner include:

a. Regarding the residuals of the 
left radial head fracture, the 
examination report should include 
findings setting forth the range 
of motion (supranation and 
pronation), functional loss, and 
evidence of deformity, muscle or 
nerve damage, and the extent, if 
any, of nonunion or loss of bone 
substance.

b. Regarding recurrent epidermal 
inclusion cysts of the face, the 
examiner should provide an opinion 
on the extent of disfigurement, 
and offer comment describing the 
characteristics of the disability, 
such as relating to texture 
(irregular, atrophic or 
indurated), the size of the area 
affected, and discoloration.

c. Regarding the rashes of the 
forearms and neck, the examiner 
should offer an opinion as to the 
total percentage of all body areas 
affected, and provide a detailed 
description of the lesions, such 
as whether there is exudation, 
systemic or nervous 
manifestations, itching, crusting, 
exfoliation, or marked 
disfigurement. 

3.  Then, after ensuring all notice and 
duty to assist requirements are 
satisfied, readjudicate the claims, and 
if any of the decisions remain adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for 
response.  
 
The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


